     Case 1:04-cv-00798-PLF-GMH Document 1107 Filed 10/15/18 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
UNITED STATES OF AMERICA                   )
                                          )
                  Plaintiff,              )
v.                                        )  Civil Action No. 04-798 (PLF/GMH)
                                          )
ALL ASSETS HELD AT BANK JULIUS            )
BAER & COMPANY, LTD., GUERNSEY            )
BRANCH, ACCOUNT NUMBER 121128,            )
IN THE NAME OF PAVLO LAZARENKO,           )
ET AL.                                    )
                                          )
                  Defendants In Rem.      )
__________________________________________)

                                             ORDER

       Upon agreement of Plaintiff United States of America and Claimants Pavel, Alexander,

Katerina, and Lessia Lazarenko (the “Parties”), it is hereby

       ORDERED that the stay in this action be continued until December 18, 2018. It is further

       ORDERED that the Parties are to appear for a telephonic status conference on November

19, 2018, at 11:00 a.m. before the undersigned. It is further

       ORDERED that, in the event the Parties cannot agree to terms on a settlement agreement,

any one of the Parties may move this Court for an order to lift the stay and resume the proceedings

on a schedule set by the Court.



                                                                        Digitally signed by G. Michael
                                                                        Harvey
                                                                        Date: 2018.10.15 14:54:00
Dated: October 15, 2018                              ___________________________________
                                                                        -04'00'
                                                     G. MICHAEL HARVEY
                                                     UNITED STATES MAGISTRATE JUDGE
